

PERFORMANCE STOCK AWARD AGREEMENT


pursuant to the


CHESAPEAKE UTILITIES CORPORATION
2013 STOCK AND INCENTIVE COMPENSATION PLAN




On January __, 2017, (the “Grant Date”), Chesapeake Utilities Corporation, a
Delaware corporation (the “Company”), has granted to                  (the
“Grantee”), who resides at                                  , a Performance
Stock Award on the terms and subject to the conditions of this Performance Stock
Award Agreement.


Recitals


WHEREAS, the Chesapeake Utilities Corporation 2013 Stock and Incentive
Compensation Plan (the “Plan”) has been duly adopted by action of the Company's
Board of Directors (the “Board”) on March 6, 2013 and approved by the
Shareholders of the Company at a meeting held on May 2, 2013; and


WHEREAS, the Committee of the Board of Directors of the Company referred to in
the Plan (the “Committee”) has determined that it is in the best interests of
the Company to grant the Performance Stock Award described herein pursuant to
the Plan; and


WHEREAS, the shares of the Common Stock of the Company (“Shares”) that are
subject to this Agreement, when added to the other shares of Common Stock that
are subject to awards granted under the Plan, do not exceed the total number of
shares of Common Stock with respect to which awards are authorized to be granted
under the Plan or the total number of shares of Common Stock that may be granted
to an individual in a single calendar year.




Agreement


It is hereby covenanted and agreed by and between the Company and the Grantee as
follows:


Section 1.    Performance Stock Award and Performance Period


The Company hereby grants to the Grantee a Performance Stock Award as of the
Grant Date. As more fully described herein, the Grantee may earn up to ________
Shares upon the Company's achievement of the performance criteria set forth in
Section 2 (the “Performance Shares”) over the performance period from January 1,
2017 to December 31, 2019 (the “Performance Period”). This Award has been
granted pursuant to the Plan; capitalized terms used in this agreement which are
not specifically defined herein shall have the meanings ascribed to such terms
in the Plan.


Section 2.    Performance Criteria and Terms of Stock Award


(a)The Committee selected and established in writing performance criteria for
the Performance Period, which, if met, may entitle the Grantee to some or all of
the Performance Shares under this Award. If this Award is intended by the
Committee to comply with the exception from Code Section 162(m) for qualified
performance-based compensation for Grantees who are “Covered Employees” as
defined in Code Section 162(m), the performance criteria established shall be
based on one or more Qualifying Performance Criteria selected by the Committee
in writing within 90 days following the first day of the Performance Period (or,
if earlier, before 25% of that period has elapsed), and at a time when the
outcome relative to the attainment of the performance criteria is not
substantially certain. As soon as practicable after the Company’s independent
auditors have certified the Company’s financial statements for each fiscal year
of the Company in the Performance Period, the Committee shall determine for
purposes of this Agreement the Company’s (1) total shareholder return, defined
as the cumulative total return to shareholders (“Shareholder Value”), (2) growth
in long-term earnings, defined as the growth in total capital expenditures as a
percentage of total capitalization (“Growth”) and (3) earnings performance,
defined as average return on equity (“RoE”), in accordance with procedures
established by the Committee. The Shareholder Value, Growth and RoE (each a
“Performance Metric” and collectively, the “Performance Metrics”) shall be
determined by the Committee in accordance with the terms of the Plan and this
Agreement based on financial results reported to shareholders in the Company’s
annual reports and may be subject to adjustment by the Committee for
extraordinary events during the Performance Period, as applicable. Both the
Shareholder Value and the Growth Performance Metrics will be compared to the
performance of the 2017-2019 Performance Peer Group, Attachment A here and to
the 2017-2019 Long-Term Award Resolution (collectively referred to as the “Peer
Group”) for the Performance Period and Awards will be determined according to
the schedule in subsection (b) below. For Shareholder Value, the calculation of
total shareholder return will utilize the average closing stock price from
November 1 through December 31 immediately preceding the beginning and at the
end of the performance period. For the average RoE Performance Metric, the
Company’s performance will be compared to pre-determined RoE thresholds
established by the Committee. At the end of the Performance Period, the
Committee shall certify in writing the extent to which the Performance Goals
were met during the Performance Period for Awards for Covered Employees. If the
Performance Goals for the Performance Period are met, Covered Employees shall be
entitled to the Award, subject to the Committee’s exercise of discretion to
reduce any Award to a Covered Employee based on business objectives established
for that Covered Employee or other factors as determined by the Committee in its
sole discretion. The Committee shall promptly notify the Grantee of its
determination.


(b)The Grantee may earn ____ percent or more of the target award of ________
Performance Shares (the “Target Award”) up to a maximum number of Performance
Shares set forth in Section 1 above (the “Maximum Award”) based upon achievement
of threshold and target levels of performance against the Performance Metrics
established for the Performance Period . The Committee shall confirm the level
of Award attained for the Performance Period after the Company’s independent
auditors have certified the Company’s financial statements for each fiscal year
of the Company in the Performance Period.
 
(c)    Once established, the performance criteria identified above normally
shall not be changed during the Performance Period. However, if any of the
companies in the Peer Group cease to be publically traded, they will
automatically be deleted from the Peer Group. In addition, if the Committee
determines that external changes or other unanticipated business conditions have
materially affected the fairness of the goals, or that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which it conducts its business, or acquisitions or divestitures of
subsidiaries or business units, or other events or circumstances materially
affect the performance criteria or render the performance criteria unsuitable,
then the Committee may approve appropriate adjustments to the performance
criteria (either up or down) during the Performance Period. Notwithstanding the
foregoing, no changes shall be made to an Award intended to satisfy the
requirements of Code Section 162(m) if such changes would affect the
qualification of the Award as performance-based compensation within the meaning
of Code Section 162(m).


(d)    Performance Shares that are earned by the Grantee pursuant to this
Section 2 shall be issued promptly, without payment of consideration by the
Grantee, within 2 ½ months of the end of the Performance Period. The Grantee
shall have the right to vote the Performance Shares and to receive the dividends
distributable with respect to such Shares on and after, but not before, the date
on which the Grantee is recorded on the Company's ledger as holder of record of
the Performance Shares (the “Issue Date”). If, however, the Grantee receives
Shares as part of any dividend or other distribution with respect to the
Performance Shares, such Shares shall be treated as if they are Performance
Shares, and such Shares shall be subject to all of the terms and conditions
imposed by this Section 2. Notwithstanding the foregoing, the Grantee shall be
entitled to receive an amount in cash, equivalent to the dividends that would
have been paid on the awarded Performance Shares from the Grant Date to the
Issue Date for those Performance Shares actually earned by the Grantee during
the applicable Performance Period. Such dividend equivalents shall be payable at
the time such Performance Shares are issued.
    
(e)    The Performance Shares will not be registered for resale under the
Securities Act of 1933 or the laws of any state except when and to the extent
determined by the Board pursuant to a resolution. Until a registration statement
is filed and becomes effective, however, transfer of the Performance Shares
shall require the availability of an exemption from such registration, and prior
to the issuance of new certificates, the Company shall be entitled to take such
measures as it deems appropriate (including but not limited to obtaining from
the Grantee an investment representation letter and/or further legending the new
certificates) to ensure that the Performance Shares are not transferred in the
absence of such exemption.


(f)     In the event of a Change in Control, as defined in the Plan, during the
Performance Period, the Grantee shall earn the Target Award of Performance
Shares set forth in this Section 2, as if all performance criteria were
satisfied, without any pro ration based on the proportion of the Performance
Period that has expired as of the date of such Change in Control.


(g)    If, during the Performance Period, the Grantee has a Termination of
Employment, Performance Shares shall be deemed earned or forfeited as follows:


(1)    Upon voluntary Termination of Employment by the Grantee or termination by
the Company for failure of job performance or other just cause as determined by
the Committee, all unearned Performance Shares shall be forfeited immediately;
and


(2)    If the Grantee has a Termination of Employment by reason of death or
Disability or Retirement (as such terms are defined in the Plan), the number of
Performance Shares that would otherwise have been earned at the end of the
Performance Period shall be reduced by pro rating such Performance Shares based
on the proportion of the Performance Period during which the Grantee was
employed by the Company (based upon the full months of the Performance Period
elapsed as of the end of the month in which the Termination of Employment
occurred over the total number of months in the Performance Period), unless the
Committee determines that the Performance Shares shall not be so reduced.


(h)The Grantee shall be solely responsible for any federal, state and local
taxes of any kind imposed in connection with the vesting or delivery of the
Performance Shares. Prior to the transfer of any Performance Shares to the
Grantee, the Grantee shall remit to the Company an amount sufficient to satisfy
any federal, state, local and other withholding tax requirements. The Grantee
may elect to have all or part of any withholding tax obligation satisfied by
having the Company withhold Shares otherwise deliverable to the Grantee as
Performance Shares, unless the Committee determines otherwise by resolution. If
the Grantee fails to make such payments or election, the Company and its
subsidiaries shall, to the extent permitted by law, have the right to deduct
from any payments of any kind otherwise due to the Grantee any taxes required by
law to be withheld with respect to the Performance Shares. In the case of any
amounts withheld for taxes pursuant to this provision in the form of Shares, the
amount withheld shall not exceed the maximum required by applicable law and
regulations.


(i)    Notwithstanding any other provision of this Agreement, if any payment or
distribution (a "Payment") by the Company or any other person or entity to or
for the benefit of the Grantee is determined to be an "excess parachute payment"
(within the meaning of Code Section 280G(b)(1) or any successor provision of
similar effect), whether paid or payable or distributed or distributable
pursuant to this Agreement or otherwise, then the Grantee’s benefits under this
Agreement may, unless the Grantee elects otherwise pursuant to his employment
agreement, be reduced by the amount necessary so that the Grantee’s total
"parachute payment" as defined in Code Section 280G(b)(2)(A) under this and all
other agreements will be $1.00 less than the amount that would be a "parachute
payment". The payment of any “excess parachute payment” pursuant to this
paragraph shall also comply with the terms of the Grantee’s employment
agreement, if any.




Section 3.    Additional Conditions to Issuance of Shares


Each transfer of Performance Shares shall be subject to the condition that if at
any time the Committee shall determine, in its sole discretion, that it is
necessary or desirable as a condition of, or in connection with, the transfer of
Performance Shares (i) to satisfy withholding tax or other withholding
liabilities, (ii) to effect the listing, registration or qualification on any
securities exchange or under any state or federal law of any Shares deliverable
in connection with such exercise, or (iii) to obtain the consent or approval of
any regulatory body, then in any such event such transfer shall not be effective
unless such withholding, listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.


Section 4.    Adjustment of Shares


(a)    If the Company shall become involved in a merger, consolidation or other
reorganization, whether or not the Company is the surviving corporation, any
right to earn Performance Shares shall be deemed a right to earn or to elect to
receive the consideration into which the Shares represented by the Performance
Shares would have been converted under the terms of the merger, consolidation or
other reorganization. If the Company is not the surviving corporation, the
surviving corporation (the “Successor”) shall succeed to the rights and
obligations of the Company under this Agreement.


(b)    If any subdivision or combination of Shares or any stock dividend,
capital reorganization or recapitalization occurs after the adoption of the
Plan, the Committee shall make such proportionate adjustments as are appropriate
to the number of Performance Shares to be earned in order to prevent the
dilution or enlargement of the rights of the Grantee.




Section 5.    No Right to Employment


Nothing contained in this Agreement shall be deemed by implication or otherwise
to confer upon the Grantee any right to continued employment by the Company or
any affiliate of the Company or to limit the right of the Company to terminate
the Grantee’s employment for any reason or for no reason.


Section 6.    Notice


Any notice to be given hereunder by the Grantee shall be sent by mail addressed
to Chesapeake Utilities Corporation, 909 Silver Lake Boulevard, Dover, Delaware
19904, for the attention of the Committee, c/o the Corporate Secretary, and any
notice by the Company to the Grantee shall be sent by mail addressed to the
Grantee at the address of the Grantee shown on the first page hereof. Either
party may, by notice given to the other in accordance with the provisions of
this Section, change the address to which subsequent notices shall be sent.


Section 7.    Beneficiary Designation


Grantee may designate a beneficiary to receive any Performance Shares to which
Grantee is entitled which vest as a result of Grantee’s death. Grantee
acknowledges that the Company may exercise all rights under this Agreement and
the Plan against Grantee and Grantee’s estate, heirs, lineal descendants and
personal representatives and shall not be limited to exercising its rights
against Grantee’s beneficiary.


Section 8.    Assumption of Risk


It is expressly understood and agreed that the Grantee assumes all risks
incident to any change hereafter in the applicable laws or regulations or
incident to any change in the market value of the Performance Shares.


Section 9.    Terms of Plan and Employment Agreement


This Agreement is entered into pursuant to the Plan (a summary of which has been
delivered to the Grantee). This Agreement is subject to all of the terms and
provisions of the Plan, which are incorporated into this Agreement by reference,
and the actions taken by the Committee pursuant to the Plan. In the event of a
conflict between this Agreement and the Plan, the provisions of the Plan shall
govern. In addition, this Award is subject to applicable provisions of the
Grantee’s employment agreement, including provisions requiring the Company to
recover some or all of the Performance Shares awarded hereunder in the
circumstances described in such agreement or as otherwise required by applicable
law. All determinations by the Committee shall be in its sole discretion and
shall be binding on the Company and the Grantee.


Section 10.    Governing Law; Amendment


This Agreement shall be governed by, and shall be construed and administered in
accordance with, the laws of the State of Delaware (without regard to its choice
of law rules) and the requirements of any applicable federal law. This Agreement
may be modified or amended only by a writing signed by the parties hereto.




Section 11.    Action by the Committee


The parties agree that the interpretation of this Agreement shall rest
exclusively and completely within the sole discretion of the Committee. The
parties agree to be bound by the decisions of the Committee with regard to the
interpretation of this Agreement and with regard to any and all matters set
forth in this Agreement. The Committee may delegate its functions under this
Agreement to an officer of the Company designated by the Committee (hereinafter
the “Designee”). In fulfilling its responsibilities hereunder, the Committee or
its Designee may rely upon documents, written statements of the parties or such
other material as the Committee or its Designee deems appropriate. The parties
agree that there is no right to be heard or to appear before the Committee or
its Designee and that any decision of the Committee or its Designee relating to
this Agreement shall be final and binding unless such decision is arbitrary and
capricious.


Section 12.    Terms of Agreement


This Agreement shall remain in full force and effect and shall be binding on the
parties hereto for so long as any Performance Shares issued to the Grantee under
this Agreement continue to be held by the Grantee.




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name, and the Grantee has executed the same in evidence of the
Grantee's acceptance hereof, upon the terms and conditions herein set forth, as
of the day and year first above written.


CHESAPEAKE UTILITIES CORPORATION




By:                         




Its:                         






Grantee:


                                            








Attachment A
2017-2019 Performance Peer Group




The 2017-2019 Performance Peer Group consists of the following gas utility
companies:




1.
Atmos Energy Corporation

2.
Black Hills Corporation

3.
Delta Natural Gas Company, Inc.

4.
New Jersey Resources Corporation

5.
NiSource, Inc.

6.
Northwest Natural Gas Company

7.
Northwestern Corporation

8.
OneGas, Inc.

9.
RGC Resources, Inc.

10.
South Jersey Industries, Inc.

11.
Spire, Inc.

12.
WGL Holdings, Inc.

13.
Unitil Corporation

14.
Vectren, Corporation










